October 29, 2007 VIA EDGAR - CORRESPONDENCE Ms. Carmen Mancada Terry Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE, Mail Stop 4561 Washington, DC 20549 Re: Matrixx Resource Holdings, Inc. Preliminary Information Statement on Schedule 14C Dear Ms. Terry: This letter is in response to the Staff’s oral comments to Matrixx Resource Holdings, Inc.’s (the “Registrant”) Pre-14C Information Statement filed on October 9, 2007, which you provided to the Registrant on October 26, 2007. The Registrant is hereby providing to the Commission that only 4 persons signed the written consent provided in the Pre-14C Information Statement Filed on October 9, 2007. Please direct any questions concerning the above responses to the undersigned telephone: (310) 456-1778; fax: (310) 456-3199. Very truly yours, By:/s/ Catherine Thompson Catherine Thompson Interim President and Chief Financial Officer Matrixx Resource Holdings, Inc.
